350 F.2d 787
Vincent W. ECKEL, Appellant,v.David L. LADD, Commissioner of Patents, Appellee.
No. 19105.
United States Court of Appeals District of Columbia Circuit.
June 3, 1965.
Petition for Rehearing Denied June 28, 1965.
Certiorari Denied November 8, 1965.

See 86 S.Ct. 243.
Mr. William Douglas Sellers, Pasadena, Cal., with whom Messrs. George A. Brace, Pasadena, Cal., and Munson H. Lane, Washington, D. C., were on the brief, for appellant.
Mr. S. William Cochran, Atty., U. S. Patent Office, with whom Mr. Clarence W. Moore, Sol., U. S. Patent Office, was on the brief, for appellee.
Before PRETTYMAN, Senior Circuit Judge, and WRIGHT and TAMM, Circuit Judges.
ORDER
PER CURIAM.


1
This cause came on to be heard on the record on appeal from the United States District Court for the District of Columbia, and was argued by counsel.


2
This court being in general agreement with the opinion filed herein by the District Court, Eckel v. Ladd, D.D.C., 233 F.Supp. 879 (1964); 1438(1).


3
It is ordered that the judgment of the District Court be, and it is hereby, affirmed. See Zenith Radio Corporation v. Ladd, 114 U.S.App.D.C. 54, 57, 310 F.2d 859, 862 (1962).